Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 19-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by CUMBO et al. (US Pub No. 2020/0224464 A1 and CUMBO hereinafter)
Regarding Claim 1, CUMBO teaches (figs. 1-13) a modular electrical circuit carrier configured to be directly secured to an exterior surface of a vehicle latch housing, the modular electrical circuit carrier comprising: a housing (112); a printed circuit board (160) located within the housing, the printed circuit board having a connector (162) configured for securement with a wire harness connector and a series of connectors ([0061], [0062]), wherein the printed circuit board includes a microprocessor (116) capable of operating as a latch controller, wherein the housing and the series of connectors are configured for direct securement to the exterior surface of the vehicle latch housing (12); and wherein the modular electrical circuit carrier is detachably (detachably connected by attachment 26, [0061]) connected to the exterior surface of the vehicle latch housing, to convert a vehicle latch associated with the vehicle latch housing from a non-electronic latch (fig.1) to an electronic latch (having the actuator module is suppling electric power and control the components on PCB, fig.6 and 8-12).  

Regarding Claim 2, CUMBO teaches (figs. 1-13) the modular electrical circuit carrier as in claim 1, wherein the printed circuit board further comprises at least one capacitor (150) or battery that provides backup power to the modular electrical circuit carrier.  

Regarding Claim 3, CUMBO teaches (figs. 1-13) the modular electrical circuit carrier as in claim 2, wherein the microprocessor is capable of operating as a door unit controller ([0061]).  

Regarding Claim 4, CUMBO teaches (figs. 1-13) the modular electrical circuit carrier as in claim 1, wherein the microprocessor is capable of operating as a door unit controller.  

Regarding Claim 5, CUMBO teaches (figs. 1-13) the modular electrical circuit carrier as in claim 1, further comprising a cover (114) configured to be secured to the housing, wherein the cover seals the printed circuit board in the housing; and a seal (170) located on a periphery of the housing, the seal being configured to prevent moisture from entering an interior of the housing when the cover is secured to the housing ([0061]).  

Regarding Claim 6, CUMBO teaches (figs. 1-13) the modular electrical circuit carrier as in claim 1, further comprising at least one additional connector header configured for integration with another module of a latch or a door system (16, [0053]) of a vehicle door the latch is secured to.  

Regarding Claim 7, CUMBO teaches (figs. 1-13) the modular electrical circuit carrier as in claim 1, wherein the wire harness connector interfaces with a male pin header of the printed circuit board when it is secured to the modular electrical circuit carrier ([0062]).  

Regarding Claim 19, CUMBO teaches (figs. 1-13)  a method of converting a non-electronic-latch for a vehicle into an electronic-latch for a vehicle, comprising: providing the non-electronic-latch (18); providing a modular electrical circuit carrier (110) configured to be detachably secured to an exterior surface of a housing of the non-electronic-latch (fig. 6 and 8), the modular electrical circuit carrier including: a housing (114); a printed circuit board (160) located within the housing, the printed circuit board having a connector (162) configured for securement with a wire harness connector and a series of connectors ([0061]-[0062]), wherein the printed circuit board includes a microprocessor (116) capable of operating as a latch controller, wherein the housing and the series of connectors are configured for direct securement to the exterior surface of the housing of the non-electronic-latch; and converting the non-electronic latch to an electronic latch when the modular electrical circuit carrier is detachably secured to the exterior surface of the housing of the non-electronic-latch (having the actuator module is suppling electric power and control the components on PCB, fig.6 and 8-12).  

Regarding Claim 20, CUMBO teaches (figs. 1-13) the method of claim 19, wherein the microprocessor is capable of operating as a door unit controller ([0053]).

Claims 8, 10-15 and 18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by ILEA et al. (US Pub No. 2019/0284849 A1 and ILEA hereinafter)
Regarding Claim 8,  ILEA discloses (figs. 1A-10C) in combination, a vehicle latch and a modular electrical circuit carrier configured to be directly secured to an exterior surface of a housing of the vehicle latch, the modular electrical circuit carrier comprising: a housing (20); a printed circuit board located within the housing, the printed circuit board ([0068], not shown fig. 3) having a connector configured for securement with a wire harness connector (connector connecting wires 38) and a series of connectors (connectors connecting electrical wires 36), wherein the printed circuit board includes a microprocessor capable of operating as a latch controller ([0068]), wherein the housing and the series of connectors are configured for direct securement to the exterior surface of the housing of the vehicle latch(20), wherein the vehicle latch is a common latch design configured for use as a non-electronic-latch (manually), without the electrical circuit carrier  (48 is integrated and can be separated, [0068]) and the vehicle latch is converted to an electronic-latch (fig. 3, connection with electrical latch 97, [0068]) when the electrical circuit carrier  is secured thereto ([0077]-[0078]).  

Regarding Claim 10,  ILEA discloses (figs. 1A-10C) the combination of claim 8, wherein the vehicle latch is anyone of: a driver's side door latch (side sliding door 12, fig.1A-B) ; a passenger's side door latch; a rear passenger's side door latch; and a rear driver's side door latch.

Regarding Claim 11,  ILEA discloses (figs. 1A-10C) the combination as in claim 8, wherein the printed circuit board further comprises at least one capacitor or battery that provides backup power (68) to the modular electrical circuit carrier ([0072]).

Regarding Claim 12,  ILEA discloses (figs. 1A-10C) the combination as in claim 8, wherein the microprocessor is capable of operating as a door unit controller ([0068]).
  
Regarding Claim 13,  ILEA discloses (figs. 1A-10C) the combination as in claim 9, wherein the microprocessor is capable of operating as a door unit controller ([0068]).

Regarding Claim 14,  ILEA discloses (figs. 1A-10C) the combination as in claim 10, wherein the microprocessor is capable of operating as a door unit controller ([0068]).

Regarding Claim 15,  ILEA discloses (figs. 1A-10C) the combination as in claim 10, wherein the microprocessor is capable of operating as a door unit controller ([0068]).

Regarding Claim 18,  ILEA discloses (figs. 1A-10C) the combination as in claim 8, wherein the harness connector interfaces with a male pin header ([0063]) of the printed circuit board when it is secured to the modular electrical circuit carrier.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ILEA et al in view of TAURASI et al (US Pub No. 2016/0230426 A1 and TAURASI hereinafter)
Regarding Claim 16,  ILEA discloses the combination as in claim 8.  ILEA does not explicitly disclose wherein the modular electrical circuit carrier further comprising a cover configured to be secured to the housing, wherein the cover seals the printed circuit board in the housing; and a seal located on a periphery of the housing, the seal being configured to prevent moisture from entering an interior of the housing when the cover is secured to the housing.  However, TAURASI teaches (fig. 3) wherein the modular electrical circuit carrier further comprising a cover (30) configured to be secured to the housing, wherein the cover seals the printed circuit board (36) in the housing (32); and a seal (56) located on a periphery of the housing, the seal being configured to prevent moisture from entering an interior of the housing when the cover is secured to the housing ([0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a cover configured to be secured to the housing of TAURASI to ECC of ILEA in order to establish the fluid-tight seal therebetween thereby restricting the passage of fluid into the open interior with the PCB.

Regarding Claim 17,  ILEA/ TAURASI discloses the combination as in claim 16.  TAURASI further teaches wherein the housing and the cover are formed from plastic ([0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a plastic cover of TAURASI to the ECC of ILEA in order to establish the fluid-tight seal therebetween thereby restricting the passage of fluid into the open interior with the PCB.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant's arguments filed 07/25/2022 with respect to claims 8 and 10-18 have been fully considered but they are not persuasive. Applicant argues that ILEA fails to disclose, “wherein the vehicle latch is a common latch design configured for use as a non- electronic-latch without the electrical circuit carrier and the vehicle latch is converted to an electronic-latch when the electrical circuit carrier is secured thereto.” Examiner respectfully disagrees. ILEA clearly teaches wherein the vehicle latch (20) is a common latch design configured for use as a non-electronic-latch (manually), without the electrical circuit carrier (ECC) (48) and the vehicle latch is converted to an electronic-latch (fig. 3, connection with electrical latch 97, [0068]) when the electrical circuit carrier (ECC) is secured thereto ([0077]-[0078]).  

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841